Citation Nr: 1409289	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the reduction of the Veteran's nonservice-connected pension benefits effective June 1, 2010 was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC).  The claims file is in the jurisdiction of the VA Regional Office in Reno, Nevada (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Effective June 1, 2010, the Veteran's annual countable income exceeds the maximum annual pension rates for a veteran with a spouse and no dependents. 


CONCLUSION OF LAW

Effective June 1, 2010, the Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2013).

The issue on appeal did not arise from a claim for benefits.  Rather, it arose following receipt of a February 2010 Improved Pension Eligibility Verification Report (EVR) wherein the Veteran reported a higher rate of monthly income than previously reported.  Thereafter, the PMC determined that the Veteran was no longer eligible for pension benefits.  The PMC notified him of its decision in July 2010 and provided him with notice of his procedural and appellate rights.  The Veterans Claims Assistance Act of 2000 (VCAA) duty to notify provisions are limited to providing notice when a claimant files a complete or substantially complete claim.  Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007).  Here, the Veteran did not file a claim, and due process provisions concerning the reduction were followed.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2013).

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013); Martin v. Brown, 7 Vet. App. 196, 198 (1994). 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2013).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2013).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271(h). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2013).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).

In the present case, the RO awarded nonservice-connected VA pension benefits to the Veteran in a February 2005 rating decision, effective November 18, 2004.  In June 2006, the Veteran was sent a VA letter reminding him to notify VA of any change in his pension eligibility status, to include any change in income.  In November 2006, the Veteran was notified that his pension amount had been reduced based upon income effective October 1, 2005, and that his benefits would be terminated based upon income effective January 1, 2006.  In April 2007, the Veteran requested that he be evaluated for entitlement to nonservice-connected pension benefits.  A September 2007 letter notified the Veteran that pension benefits were reinstated effective January 1, 2007.  In March 2009, the Veteran was notified that it was proposed that his pension benefits be reduced in 2008 and 2009 based upon income received during those time periods.  In May 2009, the Veteran was sent a VA letter reminding him to notify VA of any change in his pension eligibility status, to include any change in income.

In February 2010, the Veteran submitted an Improved Pension Eligibility Verification Report (EVR), which reported income for 2009 in the amount of $19,148.25 and unreimbursed medical expenses in the amount of $4,200.  He estimated unreimbursed medical expenses in the amount of $4,100 for 2010.  In June 2010, the Social Security Administration (SSA) reported that the Veteran's wife had been awarded SSA benefits in the amount of $766 per month, effective April 2010.  The SSA also stated that the Veteran had been awarded SSA benefits in the amount of $1132 per month, effective July 2010.

In July 2010, the Veteran was notified that his pension benefits had been terminated effective January 1, 2009 based upon his EVR of February 2010, as his countable income exceeded the MAPR of $15,493.00.  

In a September 2010 notice of disagreement, the Veteran reported that his income for 2009 had been $17,516.  He calculated that, with $4,200 in unreimbursed medical expenses, his countable income did not exceed the MAPR.  He also stated that his income for 2010 was $11,097 at that time, and that his wife had received $2,298 in Social Security benefits as of that date.  He reported unreimbursed medical expenses of $2,595 for a countable income of $10,800 as of September 2010, for the 2010 calendar year.

In April 2011, the Veteran submitted a statement.  He reported that his yearly income for 2009 was $16,272 and that his yearly income for 2010 was $17,516.  He noted that he received SSA benefits in the amount of $6,128 for 2010 and his wife received SSA benefits in the amount of $4,811 for 2010.  He also reported that his unreimbursed medical expenses were $4,105 for 2009 and $5,787 for 2010.  He noted that, in July 1, 2010, his income for that year totaled only $10,103 with $2,298 for his spouse's SSA benefits.  He indicated that he had not received SSA benefits at that time, as his first SSA check arrived in August 2010.  Thus, he surmised that his income for 2010 could not have exceeded the MAPR in June 2010.  In support of his claim, he submitted copies of paystubs which show that, as of December 2009, his year to date earnings were $19,148.  He also submitted a 2010 paystub which reflects that in December 2010, year to date earnings totaled $18,060.  Additionally, the Veteran submitted copies of his 2009 and 2010 federal income tax return, which reflect taxable wages of $17,516 for 2009 and taxable wages of $16,272 and SSA benefits of $11,788 for 2010.

In a May 2011 rating decision and subsequent statement of the case, the RO restored nonservice-connected pension benefits for the period of January 1, 2009 through June 1, 2010.  However, as the Veteran's countable income beginning in June 2010 exceeded the MAPR of $15,493, pension benefits after June 1, 2010 were not restored.

During a December 2011 hearing before the Board, the Veteran testified that he believed that a reduction in pension benefits from June 1, 2010 was improper based on a failure to consider accurate income and expense reports.

After thorough consideration of the evidence in the claims file, the Board concludes that the Veteran's annual countable income beginning June 1, 2010 is excessive for pension income limits.  The paystub submitted by the Veteran for 2010 reflects a year to date gross pay of $18,060.  Confirmation from the SSA shows that the Veteran's spouse began receiving $766 per month in May 2010, and the Veteran began receiving $1,132 per month in August 2010.  Based upon those earnings and SSA income, the Veteran's annual income was projected to be $24,188 in May 2010 ($18,060 plus SSA benefits for the Veteran's spouse in the amount of $6,128) and $29,848 in August 2010 ($18,060 plus SSA benefits for the Veteran's spouse in the amount of $6,128 plus SSA benefits for the Veteran in the amount of $5,660).  With unreimbursed medical expenses reported as $5,787 for 2010, the deduction for medical expenses for 2010 is $5013 ($5,787 minus $774 or 5 percent of the MAPR).  Therefore, the Veteran's annual countable income was $19,175 as of May 2010 and $24,835 as of August 2010.  Thus, the Veteran's income from June 1, 2010 far exceeded the MAPR for the Veteran and his spouse.  

The Board acknowledges the Veteran's argument that, as of June 2010, he had only received two SSA payments for his spouse and none for himself, and that his countable income should be determined based on his monthly income at that time.  However, the regulations provide that countable income is based upon the 12 month annualization period in which received.  38 C.F.R. § 3.272(g)(1)(iii).  Therefore, the Board considers the amount by which the SSA benefits increased the yearly earnings beginning in May 2010, not upon the amount by which they increased the monthly earnings in May 2010.

The Board is bound by the laws and regulations governing VA benefits.  As the Veteran's income from June 1, 2010 exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award or restore payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "payment of money from the [Federal] Treasury must be authorized by a statute" (quoting Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990)).  

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits from June 1, 2010, his appeal is denied.


ORDER

Termination of the Veteran's nonservice-connected pension benefits effective June 1, 2010 was proper, and the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


